Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 8/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,099,800 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 8/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,691,392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 2 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Guenter et al. (US 20140247277 A1) is considered to be the closest prior art.

Gunter teaches identifying a first region of a display that a user is looking at (Guenter, ¶ [0046]: “tracked gaze point 304 of a user” Guenter, ¶ [0018]: “rendering a number of nested . . . "eccentricity layers," centered on the current gaze point of the user. The inner eccentricity layer . . . is rendered at the highest resolution and finest level of detail, while the outer layer is . . . rendered at the lowest resolution and coarsest level of detail;” also see ¶ [0046] explained below and ¶ [0060]: “the high speed monitor 604 may update the inner eccentricity layer at a rate of around 120 hertz (Hz) to reduce the latency, and may update the middle and outer eccentricity layers at a rate of around 60 Hz”);

anti-aliasing the first region with multi-sampled anti-aliasing, including rendering the first region at a first render rate (Guenter, ¶ [0017]: “anti-aliasing is accomplished using a combined approach of multi-sample antialiasing (MSAA), temporal reverse reprojection, and temporal jitter of the spatial sampling grid”. See Guenter abstract, ¶46, ¶62, ¶63: the higher significance may be the higher hz rate.); and

[…] including rendering the second region at a second render rate less than the first render rate (Guenter, ¶ [0046]: “tracked gaze point 304 of a user” Guenter, ¶ [0018]: “rendering a number of nested . . . "eccentricity layers," centered on the current gaze point of the user. The inner eccentricity layer . . . is rendered at the highest resolution and finest level of detail, while the outer layer is . . . rendered at the lowest resolution and coarsest level of detail;” also see ¶ [0046] explained below and ¶ [0060]: “the high speed monitor 604 may update the inner eccentricity layer at a rate of around 120 hertz (Hz) to reduce the latency, and may update the middle and outer eccentricity layers at a rate of around 60 Hz” 60 Hz is less than 120 Hz).

The prior art of record doesn’t explicitly disclose:

 Identifying a first region of a display based at least in part on historical information associated with the first region; in response to identifying the first region, anti-aliasing the first region with multi- sampled anti-aliasing, including rendering the first region at a first render rate; and anti-aliasing a second region of the display with temporal anti-aliasing, including rendering the second region at a second render rate less than the first render rate.  


As combined in the independent claims.

An analysis of the claim language was required since the language was different than what is normally expected in the prior art.

The examiner notes, the applicant has used terminology that does not invoke 112f. For that reason, an analysis was provided as guided by MPEP 2111.01 V. SUMMARY OF DETERMINING THE MEANING OF A CLAIM TERM THAT DOES NOT INVOKE 35 U.S.C. 112(f). The chart that was used is integrated below. 


    PNG
    media_image1.png
    851
    1206
    media_image1.png
    Greyscale


Additionally, the features of the explicitly claimed limitations claim 2 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability. Furthermore, the claim limitations are allowable in combination with each other.


	



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616